 INTL.UNION OF OPERATING ENGINEERS,LOCAL 70177InternationalUnion of Operating Engineers Local No.'701, AFL-CIO'and Grinnell Company of Oregon andRoad Sprinkler FittersLocalUnion No. 669,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO.' Case 36-CD-60find that it will effectuate the policies of the Act toassert jurisdiction hereinII.THE LABOR ORGANIZATIONS INVOLVEDWe find that the Engineers and Sprinkler Fitters arelabor organizations within the meaning of Section 2(5)of the Act.April 22, 1970DECISION AND DETERMINATION OFDISPUTE'By MEMBERS FANNING, BROWN, AND JENKINSThis is a proceeding pursuant to Section 10(k) ofthe National Labor Relations Act, as amended, followinga charge filed by Grinnell Company of Oregon, hereincalled the Employer, alleging a violation of Section8(b)(4)(D) of the Act by International Union of OperatingEngineers Local No. 701', AFL-CIO, herein called Engi-neers or Respondent. The charge alleges, in substance,that the Engineers induced and encouraged employeesto engage in a strike or refusal to work, and has threat-ened, coerced, and restrained persons engaged in com-merce,where in both cases an object thereof is toforce or require the Employer to assign particular workto employees represented by Respondent rather thanto employees represented by Road Sprinkler FittersLocal Union No. 669, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, AFL-CIO, hereincalled Sprinkler Fitters. Pursuant to notice, a hearingwas held before Hearing Officer Richard V. Strattonon December 3, 4, and 5, 1969. All parties appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. The Employer,the Engineers, and the Sprinkler Fitters have filed briefswhich have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE BUSINESS OF THE EMPLOYERGrinnell Company of Oregon is engaged in installingautomatic fire extinguishing equipment, as well as thesale and installation of fixtures and other devices. Duringthe past 12 months, the Employer has purchased andreceived goods and materials valued in excess of $50,000at its Oregon operation directly from States in the UnitedStates other than the State of Oregon. The parties stipu-lated, and we find, that the Employer is engaged incommerce within themeaningof the Act. We further'The correct names of the two competing Unions involved hereinappear in the caption as amended at the hearingIII. THE DISPUTEIA.The Workin DisputeThe disputed work involves the operation of forklifttruckswhen used as mobile scaffolds in connectionwith the installation of piping on fire sprinkler systems.B. 'The FactsThe Grinnell Company of Oregon is a wholly ownedsubsidiary of Grinnell Corporation, a company whichhas its national headquarters in Rhode Island. The Grin-nell Corporation has four separate and autonomous divi-sions consisting of manufacturing, supply-sales, industri-al piping, and fire protection. Grinnell Company of Ore-gon has only two divisions: the supply-sales and thefire protection divisions. The industrial piping divisionof the parent Grinnell firm has a national agreementwith the International Union of Operating Engineers.Neither the International Union nor Respondent Local701 has any contract with Grinnell Company of Oregon.The National Automatic Sprinkler and Fire Control Asso-ciation, herein called NASFCA, is the collective-bargain-ing representative for sprinkler fitters of the fire protec-tion division of Grinnell Corporation, its subsidiaries,includingGrinnellCompany of Oregon, and otheremployers.NASFCA has had collective-bargainingagreements with the Sprinkler Fitters for many years,both prior to and since the Sprinkler Fitters certificationby the Board in 1954. As Grinnell Company of Oregonwas and is a member of NASFCA, it is a party toand is bound by such agreements.Grinnell Company of Oregon installs automatic sprink-ler systems in the ceilings of buildings and warehousesinOregon, southern Washington, and southern Idaho.The system is a series of sprinkler heads attached toiron pipes strung belowceilingswith feeder lines andconnecting water mains. Prior to 4 or 5 years ago,the overhead work was done from scaffolds on wheelswhich were constructed on the jobsite and rolled intoposition on the floor. In recent years, the overheadwork has been done from a mobile scaffold which isattached to the forks on a forklift truck. The forklifthoists the mobile scaffold containing men and materialsinto place where the men perform the piping work.The use of a forklift truck has increased from a limiteduse at first to an almost exclusive use, where possible,in the last 4 or 5 years.2In September 1969, Grinnell Company of Oregonbegan installation of a sprinkler system at the additionto the plant of the Duraflake Division of Willamette2The forklift truck is not used at all in the Detroit area. Additionally,the forklift cannot be used where there are obstructions or whereit is impossible or inconvenient to enter, such as offices or powderrooms182 NLRB No. 14 78DECISIONSOF NATIONALLABOR RELATIONS BOARDIndustries, Inc , near Albany, Oregon, using employeesrepresented by the Sprinkler Fitters Thereafter, JamesMichaeltree, a field representative for Respondent Local701, approached Grinnell's working foreman on the jobsiteand told him that if Grinnell "didn't stop thenand put an operator [engineer]on, they would put abanner up " Michaeltree then went to Duraflake's vicepresident and told him that, if Grinnell did not useoperating engineersto operate the mobile scaffold, theengineers"would have to put a picket at the plantLater, Michaeltree again contacted Duraflake's vice presidentand stated he would place a picket on the jobso that theengineers"could have that type of workof operating lift trucks " When Grinnell continued touse sprinkler fitters to operate the mobile scaffolds,Michaeltree established a picket line which was respectedby delivery trucks and arriving employees Duraflake'srepresentative then told Grinnell's employees to leavethe job Subsequently, Grinnell Company filed the chargegiving rise to this proceedingThe Duraflake job was not the only instance wherethe Respondent attempted to force Grinnell to assignthe operation of the forklift trucks in mobile scaffoldwork to its members In January 1969, Russ Joy, financialsecretary and chief executive officer of Engineers Local701, and Clyde Johnson, businessagent,caused a picketto be placed at the Waterway Terminals (Crown Zellerback) jobsite where Grinnell was in the process ofinstallinga fire sprinkler systemWhen Grinnell employees left the job, the picketing stoppedAfter Grinnellhired employees represented by Respondent to performthemobile scaffold work on that job, the job wasnot againpicketed In February 1969, Grinnell was usingsprinkler fitters to installceilingsprinkler systems ina plant for Libby, McNeill & Libby in Salem, Oregon,when Johnson told Grinnell that the Engineers "wouldtake whateversteps againthey deemed necessary toget the sprinkler fitters off the lift trucks and operatingengineerson them " After Engineers Local 701 picketedtheLibby job, Grinnell hired operating engineers tooperate the mobile scaffolds on that job 3 Similarly,in September 1969, Johnson threatened to picket theFreight Liner Company job on SwannIsland,Oregon,where Grinnell was using sprinkler fitters to operatethemobile scaffoldsAfter the prime contractor onthe job advised Grinnell that it "cannot allow a workstoppage caused by a jurisdictional dispute" and thejob "Must continue to go on," Grinnell assigned thedisputed work ofoperatingthe forklift trucks with theirmobile scaffolds to the engineers, making clear thatits assignmentwas "under duress " On two other jobs,American Can in Halsey, Oregon, and Mainline Foodsin Brooks, Oregon, Grinnellassignedthe disputed worktoemployees represented by Engineers Local 701becauseagentsof Respondent had threatened to closethe jobs down if this was not done On the AgriculturalExhibit Building in Salem, Oregon, and the CommodoreTrailers job in Lebanon, Oregon, Grinnell continuedJOn February 18 1969 Grinnell filed a charge based on the picketingat this jobwhich charge was later withdrawn after assurances fromthe Engineers that there would be no further pressuresto use its own employees represented by the SprinklerFitters to do the disputed work although agents ofRespondent had threatened to picket if the work assign-ment were not made to the EngineersNational pressure was brought to bear by the International Union of Operating Engineers, when they threatened to cancel their national agreement with the industrialpiping division of Grinnell Company In order to maintainsome type of harmony, the industrial piping divisionand the International set out an agreement in a letterdated March 7, 1969, in which it was stated that "Whena fork lift is used as a working platform the I U 0 Ewill use good common sense and will not exert completejurisdiction over this operation unless State ordinancesdictate otherwise " Following the setting of the hearingin this proceeding, the International Union again threat-ened to terminate the national agreement with the indus-trialpiping division since Grinnell was proceeding tohearing in this disputeC Contentions of the PartiesGrinnellCompany of Oregon, the Employer andCharging Party, contends that Respondent EngineersLocal 701, as well as the International Union of OperatingEngineers, has violated Section 8(b)(4)(D) of the Actby exerting coercive pressures on the Employer to compel it to assign the disputed work to members of theEngineersAlthough no charge was filed against theInternational, Grinnell urges that inasmuch as the International has threatened to cancel its national agreementwith the industrial piping division of Grinnell Company,in furtherance of their work claim, a determinationof this dispute should be nationwide in scope TheEmployer further contends that, pursuant to a certifica-tion and collective-bargaining agreement, the work wasawarded to the Sprinkler Fitters, and that such workshould properly be awarded to employees representedby the Sprinkler Fitters in view of (a) area and industrypractice, (b) economy and efficiency, (c) the skillsinvolved, and (d) the Employer assignment and historyof the bargaining relationship between the SprinklerFitters and the Employer The position of the SprinklerFitters is consistent with the position taken by theEmployerThe Engineers claim that the National Labor RelationsBoard is precluded from proceeding with a determinationof the dispute since the Employer has agreed upona method for voluntary adjustment of the dispute Inthis regard, Respondent points out that the parent corpo-ration's industrial piping division maintains a nationalagreement with the International Union of OperatingEngineers which provides for submission of jurisdictionaldisputes to the National Joint Board for Settlementof Jurisdictional Disputes In support of this contention,theEngineers submitted into evidence three awardsby the Joint Board Additionally, Respondent claimsthat through a letter of understanding the Employerhas made a contractual assignment of the work in disputeto the Engineers, and that no reasonable cause existsfor believing an unfair labor practice has been committedAlso, the Engineers would limit any determination of INTL.UNION OF OPERATING ENGINEERS,LOCAL 701work assignment toy the present dispute in the Stateof Oregon ,D. Applicability bf the StatuteBefore the Board may proceed with the determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause,to believethat Section 8(b)(4)(D)has been violated.Aspreviouslystated,Respondent'sofficialsapproached Grinnell's foreman at the Duraflake job andtold him that,if the operation of the forklift used asamobile scaffold by sprinkler fitters was not assignedto engineers represented by EngineersLocal701, theEngineers would shut the job down with a picket line.Respondent'sofficialalso stated essentially the samething to a Duraflake representative.When sprinkler fitterscontinued to operate the forklift used as a mobilescaffold,the Engineers established a picket line whichwas respected by delivery trucks, and other employeesarriving on the job. It was only after all Grinnell employ-ees were forced to leave the job that the picket linewas removed.The fact that the picket signs were phrasedinterms of publicizing that Grinnell had allegedlybreached a contract does not alter the nature of thedispute, which,in fact,centers on the demand,apparentfrom the Engineers'entire course'of conduct,that thework of operating the forklift truck used as a mobilescaffold be reassigned to members of the Respondent.Accordingly,on the basis of the entire record, we findthere is reasonable cause to believe that a violationof Section 8(b)(4)(D)has occurredNor do we find merit in the contention by the Engi-—neers that Grinnell agreed to.a voluntary settlementof the dispute,either through the Joint Board or a 'letter of understanding.In this connection, the recordshows that Grinnell Company of. Oregon was not asignatory to the agreement betweennthe parent company'sindustrial piping division and the Respondent's Interna-tionalUnion,and there is no showing that GrinnellCompany of Oregon ever participated in a Joint Boardproceeding.In fact, the Grinnell Company of Oregondoes not have an industrial piping division.Therefore,the Grinnell Company of Oregon was not bound contrac-tually,or by any letter of understanding,to submitthis dispute to the Joint Board.Moreover,the letterof understanding appears ambiguous and lends no sup-port to Respondent's claim for the disputed work.IV.MERITS OF THE DISPUTESection 10(k) of the Act requires the Board to make,an affirmative award of the disputed work after givingdue consideration to various relevant factors,and theBoard has held that its determination in a jurisdictionaldispute case is an act of judgment based upon commonsense and experience in balancing such factors.1.Past practice,assignment,and area practiceInstalling automatic sprinkler systems requires a seriesof sprinkler heads be attached to iron pipes which arestrung below ceilings. In past years, the ceiling workwas done from,scaffolds which were constructed on79the jobsite and rolled into position on the floor. Thescaffolding was made and positioned by sprinkler fitters.In the past 5 years, the mobile scaffold attached toforklift trucks has been used almost exclusively. It hasbeen the Employer's consistent practice to assign opera-tion of the forklift trucks to its employees representedby the Sprinkler Fitters.The record also supports thecontention that the practice of other employers in thearea, as well as nationwide,isto assign such workto employees represented by Sprinkler Fitters.2.Contractand certificationThe SprinklerFitters introducedtheir 1954certificationof representatives in the multiemployer association ofthe National'Automatic Sprinkler and FireControl Asso-ciation,Inc:, of which Grinnell is a member.ThroughitsmembershipinNASFCA, Grinnell Company of Ore-gon has been' a partyto a labor agreementwith theSprinklerFitters formany years and is presently aparty to acurrent contract with the SprinklerFittersIn that contract, the Sprinkler Fitters jurisdiction issetout inarticleXVto consist of "the installationof all fire protection and fire control systems includingthe unloading, handling by hand and power equipmentand installation of all piping or tubing......Neitherthe International Union of Operating Engineers nor itsLocal701 has a collective-bargaining agreement withthisEmployer,GrinnellCompany of Oregon. As weview the limited operation of the-forklift trucks asan integral part of the installation of fire control systemsand more specifically the installation of the "pipingor tubing," we'find that thecontractwith the SprinklerFitterssupports their claim for the disputed work3.' Skills, economy, and efficiencyPart of the apprenticeship training for a sprinklerfitter consists of learning the operation of the forklifttruck and the safety factors involved.As part of theforklift operator's experience has been working on themobile scaffold while it is aloft, a sprinkler fitter isable to anticipate the needs and problems of the menin the air and, consequently, works as a team withthe two men on the scaffold.In addition,the sprinklerfitter operating the forklift' truck uses time when thelift is not in operation to lay out work,to make fittings,fabrications, and lubrications, and to read plans.Testi-mony shows,that such additional skills are availableonly, to a sprinkler fitter and not to an operating engineer.Furthermore,when an operating engineer operates theforkliftwith the mobile scaffold,the Employer muststilluse a sprinkler fitter on the ground as part ofthe sprinkler fitter team,to lay out plans, etc., whilethe operating engineer would only operate the forklift,atmost,2-lhours per day. Some days the forklifttruck is not used at all and,ifan,operating engineerwere otherwise required,he would have to be laidoff on those days. The Employer's practice of assigningthree-man sprinkler fitter crews to each mobile scaffoldhas become standard in the industry and, once the 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDteam develops a degree of proficiency, they are kepttogetherConclusions as to the Merits of the DisputeUpon consideration and appraisal of all the relevantfactors, including industry and employer assignment,the economical and efficient operation of the work ascurrently assigned, and the certification and collectivebargaining agreement, we shall determine the existingjurisdictional dispute by awarding the work of operationof forklift trucks used as mobile scaffolds in the installa-tion of piping to the Employer's employees representedby Sprinkler Fitters, rather than to employees represent-ed by the Respondent As it appears from the recordthat the Respondent has repeatedly demanded this typeof work assignment on jobsites other than the currentdispute and inasmuch as Respondent acknowledges thatitwill do so in the future, it is apparent that similardisputes are likely to occur in the future Therefore,we hold that the determination in this case appliesnot only to the specific job which gave rise to thisproceeding, but to all similar work disputes arisingbetween Respondent Local 701 and Grinnell Companyof Oregon 4 In making this determination, the Boardis assigningthe disputed work to employees representedby the Sprinkler Fitters, but not to that Union or itsmembersand the entire record in this proceeding, the NationalLabor Relations Board makes the following Determination of Dispute1Employees of Grinnell Company of Oregon, currently represented by Road Sprinkler Fitters Local UnionNo 669, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, are entitled toperform the work of operating the forklift truck whenused as a mobile scaffold in the installation of pipingfor their Employer2 International Union of Operating Engineers LocalNo 701, AFL-CIO, is not entitled by means proscribedby Section 8(b)(4)(D) of the Act to force or require,directly or indirectly,GrinnellCompany of Oregon,itssuccessors or assigns,to assignany of the abovework to employees represented by said Union3Within 10 days from the date of this Decisionand Determination of Dispute,InternationalUnion ofOperatingEngineersLocal No 701, AFL-CIO, shallnotify the Regional Director for Region 36, in writing,whether it will or will not refrain from forcing or requir-ing, directly or indirectly, Grinnell Company of Oregon,its successorsor assigns,by means proscribed by Section8(b)(4)(D) of the Act,to assignthe above-describedwork to employees represented by said UnionDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Rela'Although we have considered the conduct of the International Unionof Operating Engineers and find that it was in furtherance of Local701 s claim for the disputed work no remedial order has been specificallydirected to the International inasmuch as it was not named as a Respondtions Act,as amended, and upon the foregoing findingsent herein